EXHIBIT 10.3

AMENDMENT TO ACQUISITION AGREEMENT

          THIS AMENDMENT TO ACQUISITION AGREEMENT, dated as of November 6, 2002
(this “Amendment”), is made by and between (i) US Diagnostic Inc., a Delaware
corporation (the “Seller”), (ii) USD Payment Corporation, Inc., a Florida
corporation (“USD Payment Corp.”), (iii) Medical Imaging Centers of America,
Inc., a California corporation, Meditek Industries, Inc., a Florida corporation,
MICA Pacific, Inc., a California corporation, MICA Cal I, Inc., a California
corporation, and MICA Flo I, Inc., a California corporation (collectively, the
“Selling Subsidiaries”), (iv) DVI Financial Services Inc., a Delaware
corporation (“DVIFS”) and/or its designated wholly-owned subsidiaries or
Affiliates (the “Purchaser”), and (v) PresGar Diagnostic Imaging, LLC, a Florida
limited liability company, and/or its designated wholly-owned subsidiaries or
Affiliates (“PDI LLC”).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in Article IX of the Acquisition
Agreement as defined below.

          WHEREAS, the parties to this Amendment to the Acquisition Agreement
other than PDI LLC entered into an Acquisition Agreement dated as of September
12, 2002 (the “Acquisition Agreement”);

          WHEREAS, the Acquisition Agreement provided for Purchaser or its
designee to acquire certain assets of the Seller and the Selling Subsidiaries in
exchange for the payment of Fourteen Million Dollars ($14,000,000.00) by
Purchaser to Seller and certain other consideration to be provided by Purchaser
to Seller and the Selling Subsidiaries;

          WHEREAS, the Acquisition Agreement provided that a portion of the $14
million purchase price to be paid by Purchaser in the Escrow Amount of Five
Hundred Thousand Dollars ($500,000.00) would be set aside in an Escrow Account
for a specified period of time to satisfy certain claims of Purchaser against
the Seller and the Selling Subsidiaries and against their assets;

          WHEREAS, Purchaser and Seller have agreed, subsequent to September 12,
2002, that the Acquisition Agreement should be amended to provide that the
Purchase Price will increased by Two Hundred Thousand Dollars ($200,000) to a
total of Fourteen Million Two Hundred Thousand Dollars ($14,200,000.00);

          WHEREAS, Purchaser and Seller and the Selling Subsidiaries have also
agreed to amend the Acquisition Agreement to provide for the elimination of the
Escrow Account and the Escrow Amount altogether and for Purchaser to retain the
full $14,200,000 million to be paid by Purchaser (subject to Purchaser’s right
to reduce such amount by certain adjustments to the Purchase Price provided for
in the Acquisition Agreement) and, in connection with the elimination of the
Escrow Account, to eliminate the indemnities between the parties and to
terminate the representations and warranties of Seller at Closing;

          WHEREAS, Purchaser and Seller have further agreed to amend the
Acquisition Agreement to clarify that Purchaser may exercise elections under
Section 338(h)(10) of the



--------------------------------------------------------------------------------


Internal Revenue Code of 1986 as amended with respect to some or all of the
Acquired Subsidiaries; and

          WHEREAS, Purchaser and Seller have agreed that Purchaser, not Seller,
will be responsible for preparation and approval of the Purchase Price
Allocation; and

          WHEREAS, Purchaser and Seller have agreed upon the amounts of any
additional tax liability that will be borne by Seller and Purchaser respectively
to the extent such additional liability arises from Purchaser’s adoption and
approval of a Purchase Price Allocation different than the Purchase Price
Allocation originally proposed by Seller; and

          WHEREAS, pursuant to an Assignment and Assumption Agreement, entered
into as of October 21, 2002, DVIFS assigned certain of its rights and
obligations under the Acquisition Agreement to PDI LLC and its designees;

          NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth herein, the
parties hereto agree that the Acquisition Agreement shall be amended as follows:
(any language contained in the Acquisition Agreement that has been deleted
therefrom by this Amendment is indicated by strike-throughs):

 

1.

Section 1.5 of the Acquisition Agreement relating to Purchase Price is amended
in its entirety to read as follows:

 

 

 

 

 

Section 1.5     Purchase Price.

 

 

 

 

 

          (a)     In consideration for the Acquired Assets, the Purchaser shall,
in addition to (1) the assumption of the Assumed Liabilities, (2) the DVI
Distribution Waiver, (3) the payment of the Allocation Differential (as
hereinafter defined) (such obligation shall not be subject to offset, defense,
deduction, recoupment, or any claims in the nature thereof and Purchaser hereby
waives any such claims of  offset, defense, deduction, recoupment, or any other
claims in the nature thereof); and (4) such other non-cash consideration
specified in the Bid Procedures Order or other undertaking approved by the
Bankruptcy Court, pay to the Seller at the Closing in cash by wire transfer of
immediately available funds to one or more accounts designated by the Seller,
Fourteen Million Two Hundred Thousand Dollars ($14,200,000.00) (the “Purchase
Price”).

 

 

 

 

 

          (b)     The “Allocation Differential” shall mean (1) the excess of (A)
all State and Local Taxes payable by the Seller Debtor Entities pursuant to an
allocation of the Purchase Price among the Acquired Assets made by Purchaser on
or before the Closing pursuant to Section 1.7 of this Agreement that varies from
the Seller Proposed Allocation over (B) all State and Local Taxes that would be
payable by the Seller Debtor Entities pursuant to the Seller Proposed Allocation
minus (2) $200,000.

- 2 -



--------------------------------------------------------------------------------


 

 

State and Local Taxes shall mean all state and local capital gain, income taxes,
franchise taxes and similar taxes (i.e., any taxes based on income).  Seller
Proposed Allocation shall mean the proposed allocation of the Purchase Price
among the Debtor Seller Entities dated October 21, 2002, attached to the letter,
dated October 25, 2002, from Andrew Shaw to Gary Wright.

 

 

 

 

 

          (c)     In the event the Purchaser reasonably determines that material
inaccuracies are contained in the Seller Proposed Allocation, Purchaser shall
have the right to terminate the Acquisition Agreement on or before November 8,
2002.  The Seller Debtor Entities shall use commercially reasonable efforts to
provide information reasonably requested by Purchaser to verify that the Seller
Proposed Allocation does not contain materially inaccurate information.

 

 

 

 

 

          (d)     The Purchaser shall pay all State and Local Taxes constituting
part of the Allocation Differential directly to the relevant Taxing Authorities
promptly upon written notice from the Seller.

 

 

 

 

2.

Section 1.7 of the Acquisition Agreement relating to Purchase Price is amended
in its entirety to read as follows:

 

 

 

 

 

Section 1.7.     Allocation of Purchase Price for Tax Purposes.

 

 

 

 

 

          On or prior to the Closing Purchaser shall, in its sole and reasonable
discretion, determine the allocation, pursuant to the rules of Sections 338 and
1060 of the Code and the Treasury regulations promulgated thereunder, (without
regard to whether either or both of those provisions apply), of the Purchase
Price and the Assumed Liabilities among the Acquired Assets and Interests, and
among the assets of the Acquired Subsidiaries.  The Seller and the Purchaser
shall be bound by such allocation (and if necessary, any adjusted allocation) as
determined by Purchaser, and shall file, or cause to be filed, a Form 8594 and
all applicable federal, state, local and foreign income, franchise and excise
Tax Returns in a

- 3 -



--------------------------------------------------------------------------------


 

 

manner that is consistent with such allocation.  If the allocation is disputed
by any Taxing Authority, the party receiving notice of such dispute shall
promptly notify the other party hereto concerning the existence of such dispute
and the parties shall consult with each other with respect to all issues related
to the allocation in connection with such dispute.  If a different allocation
proposed by the Internal Revenue Service (the “IRS”) is finally determined,
either party may file amended returns based on such allocation or any other
allocation.  An allocation shall be considered to be finally determined when
such allocation cannot be contested in any court of competent jurisdiction (or
on or before any earlier date by which action must be taken to preserve rights
or benefits, including, without limitation, the expiration of the statute of
limitations with respect to any taxable period).

 

 

 

 

3.

Section 8.3(b)  of the Acquisition Agreement relating to Section 338 elections
is amended in its entirety to read as follows:

 

 

 

 

 

(b)          At Purchaser’s option, Purchaser and each Seller Entity shall join
with Purchaser in making elections with respect to any one or more of the
Acquired Subsidiaries under Code §338(h)(10) (and, to the extent permitted by
applicable law, any corresponding elections under state, local, and foreign tax
law) with respect to the purchase and sale of Interests hereunder.  The Seller
Entities shall include any income, gain, loss, deduction, or other tax item
resulting from such election under Code §338(h)(10) on their Tax Returns to the
extent required by applicable law.  Purchaser and each Seller Entity will (i)
cooperate in the preparation and filing of such election under Code §338(h)(10)
and (ii) take all such action as is required in order to give effect to the
election for state, local, and foreign Tax purposes to the greatest extent
permitted by law.

 

 

 

 

4.

Subsection 2.2 (a)(vi) of the Acquisition Agreement relating to delivery of the
executed Escrow Agreement at Closing shall be deleted in its entirety and all of
the subsequent subsections of Subsection 2.2(a) relating to Closing Deliveries
by Seller shall be renumbered sequentially.

 

 

 

 

5.

Subsection 2.2 (b)(i) of the Acquisition Agreement relating to payment of the
Adjusted Purchase Price by Purchaser at Closing is amended in its entirety to
read as follows:

 

 

 

 

 

(i)          the Adjusted Purchase Price by wire transfer in immediately
available funds to an account or accounts designated by the Seller,

 

 

 

 

6.

Subsection 2.2(b)(v) of the Acquisition Agreement relating to Purchaser’s
delivery of the signed Escrow Agreement at Closing shall be deleted in its
entirety and the subsequent subsections of subsection 2.2(b) relating to
Purchaser deliveries at Closing shall be renumbered sequentially.  Any
references within the Acquisition Agreement to any of the sections of subsection
2.2(b) subsequent to

- 4 -



--------------------------------------------------------------------------------


 

 

deleted Section 2.2(b)(v) that are sequentially renumbered shall be amended to
refer to the subsections as sequentially renumbered.

 

 

 

 

7.

Subsection 2.2(c) of the Acquisition Agreement relating to delivery of the
Escrow Amount to the Escrow Agent at Closing shall be deleted in its entirety.

 

 

 

 

8.

Section 4.6 of the Acquisition Agreement is amended in its entirety to read as
follows:

 

 

 

 

 

Financial Resources.  The Purchaser has sufficient financial resources to enable
it to pay to the Seller at the Closing the Adjusted Purchase Price.

 

 

 

 

9.

Section 5.4 (c) of the Acquisition Agreement relating to payment of
Non-Reimbursed Expenses is amended in its entirety to read as follows:

 

 

 

 

 

(c)          Conditioned upon and subject to entry of the Cash Collateral
Orders, the Purchaser shall satisfy or make sufficient cash available to the
Seller at Closing to permit the Seller Entities to satisfy ordinary course
obligations related to the operation of the Business set forth in the Budget
accruing before the Closing Date; provided, however, that such obligations shall
not include Chapter 11 Expenses related to the administration of the Bankruptcy
Cases and other expenses unrelated to the operation of the Business (such
expenses are referred to as the “Non-Reimbursed Expenses”).  To the extent that
the Non-Reimbursed Expenses are included in the Budget as approved by the
Purchaser and paid by Seller from Purchaser’s Cash Collateral, such amounts
shall be allowed as a super-priority expense of administration in favor of the
Purchaser, and either (i) deducted in their entirety from the Purchase Price at
the time of Closing or paid to Purchaser from the purchase price paid to Seller
in a Competing Transaction at the time of closing of such Competing Transaction;
or (ii) paid in full in the event that the Closing does not occur or a closing
of a Competing Transaction does not occur, to the Purchaser as a super-priority
expense of administration in the Bankruptcy Cases under a plan of reorganization
or otherwise.

 

 

 

 

10.

Section 5.10 (g) of the Acquisition Agreement relating to Purchaser’s covenant
not to sue Seller is amended in its entirety to read as follows:

- 5 -



--------------------------------------------------------------------------------


 

 

(g)          Covenant Not to Sue Seller.  At the Closing, the Purchaser shall
agree and cause DVIFS and DVIBC to agree, not to sue, obtain judgment, or
otherwise exercise rights and remedies held by DVIFS and DVIBC against the
Seller Debtor Entities under the DVI Finance Agreements against the Seller
Debtor Entities, or to enforce or collect indebtedness due to DVIBC and DVIFS by
Seller under the DVI Finance Agreements (the “Covenant Not to Sue Seller Debtor
Entities”); provided, however, the Covenant Not to Sue Seller Debtor Entities
shall expressly exclude the following: (i)(A) any judicial or non-judicial
action required by DVI under the Bankruptcy Code or other applicable laws in the
Bankruptcy Case or otherwise to enforce and execute upon property of the Seller
Debtor Entities which is encumbered by the DVI Liens other than the Purchase
Price paid under this Agreement or avoidance actions of the bankruptcy estates
of the Seller Debtor Entities; (B) any judicial or non-judicial action required
by DVI to enforce this Agreement or any of the terms hereof; (C) any rights or
remedies otherwise available to Purchaser against Seller in respect of any
actual fraud committed by any Seller Entity; or (D) any claim, right, or action
which Purchaser may assert  under this Agreement, Bid Procedures Order, Approval
Order, Cash Collateral Stipulation, and other rights granted to DVIFS and DVIBC
by orders of the Bankruptcy Court in the Bankruptcy Case; and, further provided,
that the Covenant Not to Sue Seller Debtor Entities shall terminate as to the
Seller and the Seller Debtor Entities, without further notice or demand by DVIFS
or DVIBC, in which case, except as otherwise expressly provided for in this
Agreement, DVIBC and DVIFS shall be free to exercise any and all rights and
remedies available to one or both of them under the DVI Finance Agreements or
otherwise, including but not limited to, any applicable law, upon the
commencement of any judicial or non-judicial action by any Seller Entity, Other
Subsidiary, or any party acting by, on behalf of, or through any of them or
their respective estates, successors, or assigns against a DVI Party concerning
or related to the DVI Finance Agreements, the Acquisition, this Agreement and
the transactions contemplated hereunder, or the extension by any DVI Party of
loans or financing to the Seller Entities, including but not limited to, the
Other Subsidiaries and the Selling Subsidiaries.

 

 

 

 

11.

Section 7.5(a) of the Acquisition Agreement is amended in its entirety to read
as follows:

 

 

 

 

 

(a) In the event of termination of this Agreement pursuant to this Article VII,
written notice thereof shall be given as promptly as practicable to the other
party to this Agreement and this Agreement shall terminate and the transactions
contemplated hereby shall be abandoned, without further action by any of the
parties hereto.  If this Agreement is terminated as provided herein (i) there
shall be no liability or obligation on the part of the Seller, the Selling
Subsidiaries, the Purchaser, or their respective officers, directors and
Affiliates, and all obligations of the parties shall terminate, except that (A)
the obligations of the parties pursuant to Sections 5.2, 7.5, and 8.7 shall
survive the termination hereof (B) that a party that is in material breach of
its representations, warranties, covenants, or agreements set forth in this
Agreement shall be liable for damages occasioned by

- 6 -



--------------------------------------------------------------------------------


 

 

such breach, including without limitation, any expenses, including the
reasonable fees and expenses of attorneys, accountants and other agents incurred
by the other party in connection with this Agreement and the transactions
contemplated hereby, and (ii) all filings, applications and other submissions
made pursuant to the transactions contemplated by this Agreement shall, to the
extent practicable, be withdrawn from the agency or person to which made.

 

 

 

 

12.

Section 8.1 of the Acquisition Agreement relating to indemnification and
survival of representations and warranties is amended in its entirety to read as
follows.

 

 

 

 

 

8.1          Survival of Representations and Warranties, Covenants and
Agreements.

 

 

 

 

 

(a)          Seller’s Representations, Warranties, Covenants and Agreements. 
The representations and warranties of the Seller and Selling Subsidiaries
contained in this Agreement shall not survive the Closing.  The covenants and
agreements of the Seller and the Selling Subsidiaries set forth in this
Agreement shall survive in accordance with their terms.  All claims for breaches
by the Seller or any the Selling Subsidiaries of any covenants and/or agreements
under this Agreement must be asserted in a written notice to the Seller not
later than 180 days following the Closing Date.

 

 

 

 

 

(b)          Purchaser’s Representations, Warranties, Covenants and Agreements. 
The representations and warranties of the Purchaser contained in this Agreement
shall not survive Closing.  The covenants and agreements of the Purchaser set
forth in this Agreement shall survive in accordance with their terms.

- 7 -



--------------------------------------------------------------------------------


 

13.

Section 8.2 of the Acquisition Agreement relating to claims against the Escrow
Account other than for indemnities is deleted in its entirety and the subsequent
sections of Article VIII beginning with Section 8.3 are renumbered
sequentially.  Any references within the Acquisition Agreement to any of the
sections of Article VIII beginning with Section 8.3 that are sequentially
renumbered shall be amended to refer to the sections as sequentially renumbered.

 

 

 

 

14.

Section 8.3(b)  of the Acquisition Agreement relating to Section 338 elections
is amended in its entirety to read as follows:

 

 

 

 

 

(b)          At Purchaser’s option, Purchaser and each Selling Entity shall join
with Purchaser in making one or more elections with respect to one or more of
the Acquired Subsidiaries under Code §338(h)(10) (and, to the extent permitted
by applicable law, any corresponding elections under state, local, and foreign
tax law) with respect to the purchase and sale of Interests hereunder.  The
Seller Entities shall include any income, gain, loss, deduction, or other tax
item resulting from such election under Code §338(h)(10) on their Tax Returns to
the extent required by applicable law.  Purchaser and each Selling Entity will
(i) cooperate in the preparation and filing of such election under Code
§338(h)(10) and (ii) take all such action as is required in order to give effect
to the election for state, local, and foreign Tax purposes to the greatest
extent permitted by law.

 

 

 

 

15.

Article IX relating to Definitions is amended by (i) deleting in their entirety
the following defined terms:  “Escrow Account;” “Escrow Agent;” “Escrow
Agreement;” “Escrow Amount;” “Indemnified Party”; “Indemnifying Party;”

- 8 -



--------------------------------------------------------------------------------


 

 

“Purchaser Indemnitees;” “Losses”; and “Seller Indemnitees;” (ii) changing the
cross references in the definitions of “License Agreement” and “Transition
Services Agreement” from Section 1.9 to Section 1.8; and (iii) changing the
cross reference in the definition of “Transfer Taxes” from Section 8.3 to
Section 8.2.

 

 

 

 

16.

Exhibit “F” containing the Form of Escrow Agreement is deleted in its entirety
and Exhibits “G” and “H” are relettered sequentially.  Any references to
Exhibits “G” and “H” within the Acquisition Agreement shall be deemed amended to
be references to Exhibits “F” and “G” respectively.

 

 

 

 

17.

The Table of Contents is amended as shall be required to reflect the deletion of
any sections or subsections by this Amendment and the renumbering of any
subsequent sections of subsections.

 

 

 

 

18.

The Table of Exhibits is amended to reflect the deletion of Exhibit “F,” Form of
Escrow Agreement,” and sequential relettering of former Exhibits “G” and “H” as
Exhibits “F” and “G” respectively.

          IN WITNESS WHEREOF, the Seller, the Selling Subsidiaries and the
Purchaser have caused this Amendment to be executed on their behalf by their
officers thereunto duly authorized, as of the date first above written.

[THIS SPACE INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE FOLLOWS.]

- 9 -



--------------------------------------------------------------------------------


 

DVI FINANCIAL SERVICES INC.

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

Title:

 

 

 

 

US DIAGNOSTIC INC.

 

USD PAYMENT CORPORATION, INC.

 

MEDICAL IMAGING CENTERS OF AMERICA, INC.

 

MEDITEK INDUSTRIES, INC.

 

MICA PACIFIC, INC.

 

MICA CAL I, INC.

 

MICA FLO I, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Leon Maraist

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

PRESGAR DIAGNOSTIC IMAGING, LLC

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

Title:

- 10 -